Citation Nr: 0810420	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
residuals of a gunshot wound affecting muscle groups XIII, 
XIV, and XVI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to September 
1945, and from October 1946 to October 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Special Processing Unit located at 
the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction 
over the claims file has since returned to the RO in St. 
Petersburg, Florida.

Although the veteran requested a Travel Board hearing in his 
September 2007 VA Form 9, prior to the date scheduled for the 
hearing, he withdrew his request.  He has since made no 
request for another hearing.  

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in October 2007.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

The veteran's gunshot wound residuals are manifested by 
moderately severe muscle impairment.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for residuals of a gunshot wound affecting muscle groups 
XIII, XIV, and XVI have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic 
Codes 5213, 5314, 5316 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected gunshot wound residuals.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2007, prior to its 
initial adjudication of the claim.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the March 2007 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  It also 
included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain).  The veteran has 
been provided with the specific rating criteria applicable to 
his claim by the rating decision and statement of the case, 
and in the March 2008 informal hearing, the veteran's 
representative cited to the pertinent diagnostic code, 
demonstrating that these requirements were understood, and 
demonstrating actual knowledge of the evidence necessary to 
substantiate the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

As pointed out by the veteran's representative in the March 
2008 informal brief, the March 2007 examination was conducted 
without the veteran's claim file being present.  The Board 
notes that this examination was not conducted in response to 
a Board remand, which typically includes an instruction that 
the claim file be reviewed by the examiner.  There is 
therefore no violation of remand instructions.  The Board 
also notes that the examiner clearly discussed the history of 
the injury with the veteran, and accurately reported this 
information in the examination report.  There is no 
indication that the examiner was misinformed as to any 
pertinent historical information, including the nature and 
manifestations of the initial wound.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that this case is distinguished from the facts in Green 
v. Derwinski, 1 Vet. App. 121 (1991).  There, the Court held 
that fulfillment of the duty to assist included the conduct 
of a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment.  
However, that case involved a notation by the examiner that a 
review of the veteran's records "might help clarify the 
diagnostic doubt" and that additional diagnostic studies 
might be in order if such doubt remains.  Here, there is no 
such suggestion from the examiner, and no indication that he 
believed additional historical information was needed.    

The veteran's representative also objected to the fact that 
the March 2007 examiner used the word cardiology under his 
signature.  The representative indicated that the examiner 
was not an appropriate medical professional, and therefore 
the case should be remanded for another examination.  The 
Board finds that the examination report is adequate for 
rating purposes, and there is no reason to remand for an 
additional examination.  The representative has provided no 
basis for the Board to conclude that the VA examiner, an MD, 
does not possess the expertise to conduct a muscles 
examination.  The representative included no discussion of 
the Court's caselaw, including cases such as Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993), Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996), YT v. Brown, 9 Vet. App. 195, 201 
(1996) and Rucker v. Brown, 10 Vet. App. 67, 74 (1997), all 
of which generally stand for the proposition that any health 
care professional is qualified to render a medical opinion.  
See also 38 C.F.R. § 3.159(a)(1) [implementing the VCAA, 
effective November 9, 2000] which defines "competent medical 
evidence." 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 30 percent rating under 
38 C.F.R. § 4.73, Diagnostic Code 5316 [Muscle Group XVI] for 
his service-connected gunshot wound residuals.  Under 
Diagnostic Code  5316, a 30 percent rating is to be assigned 
where there is moderately severe disability of the muscles.  
A 40 percent rating requires a showing of severe disability 
of the muscles.  

VA regulations provide guidance for what constitutes 
moderately severe and severe disability of the muscles.  
Moderately severe disability of muscles is manifested by 
through and through or deep penetrating wounds by a small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56 (d)(3) (i) 
(2007).

History and complaints related to moderately severe 
disability of the muscles would include service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  There should 
also be a record of consistent complaint of cardinal signs 
and symptoms of muscle disability and, if present, evidence 
of inability to keep up with work requirements.  38 C.F.R. 
§ 4.56 (d)(3) (ii).

Objective findings for moderately severe disability of the 
muscles should include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 (d)(3) (iii).

Severe disability of muscles is manifested by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.

History and complaints related to severe disability of 
muscles would include service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

Objective findings for severe disability of the muscles 
should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: 

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile.
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in 
an area where bone is normally protected by muscle.
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group of 
muscles.
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 
(d)(3) (iii).

The evidence in this case shows that, historically, the 
veteran was injured by an accidental gunshot wound to the 
right thigh.  This injury did not involve a shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
or intermuscular binding and scarring.  Service department 
records do not indicate that there was prolonged 
hospitalization.  

The March 2007 VA examination report indicates that there are 
currently no soft tissue or bone abnormalities.  There is no 
loss of deep fascia or muscle substance or muscle herniation.  
There is no nerve, tendon, bone, or vascular damage.  On 
testing, there was normal range of motion with no additional 
loss of motion due to pain, fatigue, weakness, or 
incoordination, and there were no flare-ups noted.  Alignment 
of the lower extremities was equal.  The veteran was observed 
to cross his legs during the initial interview with no 
difficulty.  X-ray evidence indicates only a single metallic 
foreign body, with no indication of intermuscular trauma or 
explosive effect.  X-rays were otherwise normal.  The 
veteran's scars were well healed, non adherent, without 
tenderness, and with normal sensation and color.  The 
examiner noted some tenderness of the hip at the left sciatic 
notch.  

With respect to muscle strength, for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

The March 2007 VA examiner found that muscle function was 
normal in terms of comfort, endurance and strength, and was 
sufficient to perform activities of daily living.  The 
veteran's gait was normal.  

Based on the objective findings of record, it is clear that 
the degree of severity of the veteran's muscle injury does 
not more nearly approximate severe than moderately severe.  
The principal objective finding relates to tenderness, 
scaring and pain.  As discussed above, the March 2007 
examiner concluded that pain does not reduce range of motion 
of the hip.    

The Board has considered whether a higher rating or a 
separate rating should be assigned on the basis of scars.  
The March 2007 examiner found that there was a well healed 
circular scar at the mid to lateral thigh, approximately 2 cm 
by 1 cm, and a well healed circular scar measuring 5 cm by 2 
cm, located approximately 4 inches above the first scar.  
There was no tenderness to palpation, and sensation was 
normal.  There were no soft tissue or bony contour 
abnormality, no edema, and no skin discoloration.  Based on 
the size of the scars, the lack of disfigurement and their 
superficial nature, a compensable rating is not warranted 
under any of the codes for rating scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2007).

The Board has considered whether another diagnostic code 
would provide a higher rating.  However, the diagnostic codes 
governing Muscle Groups XIII, XIV, and XVI provide for the 
same disability ratings for moderately severe and severe 
muscle disabilities.  The Board has also considered 38 C.F.R. 
§ 4.55 (e) (2007), which provides that, for compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  All three injured muscle groups act on the hip, but 
Muscle Groups XIII and XIV also act on the knee.  However, in 
this case, there is no indication that the veteran's knee is 
impaired.  The veteran has focused his complaints on the hip 
and thigh.  Similarly, the medical evidence of record does 
not indicate such impairment of the knee as would warrant a 
compensable rating.  Accordingly, an increase to the next 
higher level is not warranted.    

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered the veteran's statements.  He 
complains of left gluteal and hip pain with occasional 
weakness.  He specifically mentioned to the March 2007 
examiner that his pain had worsened over the past 3 to 4 
years.  This pain was noted to be intermittent, but present 
when walking.  The veteran is competent to describe his 
symptoms.  While his statements are not entirely consistent 
with the medical findings, even if the Board accepts his 
account of his symptoms without reference to the medical 
evidence, this does not demonstrate or suggest the type and 
degree of symptomatology associated with a 40 percent rating.  

The Board additionally notes that it does not doubt the 
veteran's sincerity in pursuing his claim.  As explained 
above, disability ratings are based on specific rating 
criteria.  The Board's consideration of factors which are 
wholly outside the rating criteria provided by the 
regulations is error as a matter of law.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Accordingly, the Board 
concludes that an increased rating for the veteran's gunshot 
wound residuals is not in order.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his gunshot wound residuals, and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  The Board 
notes specifically the finding of the March 2007 VA examiner 
that muscle function was normal in terms of comfort, 
endurance and strength, and was sufficient to perform 
activities of daily living.  

In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a disability rating higher than 30 percent for 
residuals of a gunshot wound affecting muscle groups XIII, 
XIV, and XVI is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


